United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 20-1024
                        ___________________________

                             United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                             Peerachet Thipboonngam

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                              Submitted: July 21, 2020
                               Filed: July 30, 2020
                                  [Unpublished]
                                  ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

      Peerachet Thipboonngam appeals after he pled guilty to sex-trafficking and
money-laundering offenses, and the district court1 imposed a sentence below the

      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.
advisory range under the United States Sentencing Guidelines Manual. His counsel
has moved for leave to withdraw and has filed a brief under Anders v. California, 386
U.S. 738 (1967), suggesting the district court erred in calculating the base offense level
and Thipboonngam’s sentence is substantively unreasonable.

       We conclude Thipboonngam waived his challenge to the base offense level. See
United States v. Evenson, 864 F.3d 981, 983 (8th Cir. 2017) (“By raising and then
withdrawing an objection . . . [a defendant] demonstrate[s] the intentional
relinquishment or abandonment of his right to argue the point.”) (internal quotation
marks omitted). We also conclude the district court did not impose a substantively
unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir.
2009) (en banc) (reviewing sentence under deferential abuse-of-discretion standard and
discussing substantive reasonableness). In addition, having reviewed the record
pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues.
Accordingly, we affirm, and we grant counsel leave to withdraw.
                       ______________________________




                                           -2-